DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.

REASONS FOR ALLOWANCE
Claims 1-16 and 18-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art to the instant application is United States Patent Application Publication US 2003/0228708 to Huber et al. (herein Huber) and “The effect of carbonic anhydrase on the kinetics and equilibrium of the oxygen isotope exchange in the CO2-H2O system: Implications for δ18O vital effects in the biogenic carbonates” to Uchikawa et al. (herein Uchikawa).
Huber teaches a method for providing a gaseous substance for analysis of chemical elements and/or compounds (see [0019]), in particular determining the oxygen isotope composition from water using CO2 gas wherein the liquid water and suitable gas are equilibrated (see [0028]). The carbon dioxide formed as a result contains the isotopic information of the starting substance, i.e. liquid water, (see [0031]) and are removed for analysis (see [0031]). Huber teaches an equilibration unit 11 (i.e. vessel) wherein the water and CO2 mixture is equilibrated and wherein the resultant CO2 gas that forms in the space above the water sample is subsequently removed for analysis (see [0080 – 0083]; Fig. 1). Huber teaches wherein the water is separated from the residual gas by a gas permeable membrane (see [0040-0041]). 
Huber fails to teach nor fairly suggest “CO2 gas is located in a space … adjacent to the aqueous sample in the vessel“ or “wherein the aqueous sample comprises an effective amount of carbonic anhydrate (CA) enzyme” as recited in independent instant claim 1.  
Uchikawa teaches oxygen isotope equilibration in the CO2-H2O system with variable carbonic anhydrase (CA) concentrations (see pg. 16, 2nd Col., 3rd paragraph). Uchikawa teaches measuring the oxygen isotope values of a seawater sample (see Abstract), using freshwater for experimental modeling (see pg. 17, Col. 2, 1st paragraph), and performing experimentation using deionized water (see pg. 19, Col. 2, 1st paragraph). Uchikawa teaches that equilibration time required for oxygen isotope equilibration in the CO2-H2O system occurs in about 20 minutes for a CA concentration of 9.3 x 10-9M see Fig. 5). Uchikawa teaches using CA to catalyze the equilibrium reaction of a CO2-H2O system results in reducing the time required for oxygen isotope equilibration (see pg. 29, section Conclusions of Uchikawa).
Neither Uchikawa or Huber, alone or in combination, teach an “the effective amount of the CA enzyme is an amount that catalyzes the equilibration of CO2 gas and H2O” as recited in instant independent claim 1. Uchikawa teaches catalyzing the oxygen isotope exchange between dissolved inorganic carbon (DIC) and water in the presence of CA and therefore the motivation of reducing the time required for oxygen isotope equilibrium as taught by Uchikawa would not be obvious to use in equilibrium reaction of the CO2 gas and H2O system as taught by Huber as outlined in Affidavit-traversing rejections of objections rule 132 submitted on 08 August 2022. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E LIMBAUGH whose telephone number is (571)272-0787. The examiner can normally be reached Monday-Thursday 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN ELIZABETH LIMBAUGH/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797